 
SEARCH RESELLER PROGRAM TERMS – If Representative participates in the Search
Reseller Program (Southeast Asia only), the following Program Terms apply.

--------------------------------------------------------------------------------

1. USE AND DEFINITIONS. We provide Representative access to the Search Reseller
Program (“Program”) for Representative’s use. For these Search Reseller Program
Terms only, “Account” means each account(s) in the Sponsored Search Program
and/or Content Match(R) Program (collectively, the “Sponsored Ads Programs”) in
Vietnam (the “Territory” and collectively, the “Territories”) which is (i)
originated by Representative, opened by Representative and/or us, and approved
by us, (ii) Active, and (iii) designated by a Promotional Code, if any, or such
other information as we may require. An Account is “Active” if there is a Spend
associated with such Account. For an Account, “Spend” is the amount of service
fees and/or charges payable to us in a Calendar Quarter during the Term on or
after the Spend Commencement Date. The “Spend Commencement Date” is the date of
the first click on an ad of an Account in the Sponsored Ads Programs. A
“Calendar Quarter” is any calendar quarter specified in Table I below and within
the duration of the Term of these Search Reseller Program Terms. A “Promotional
Code” is that particular promotional code provided in writing by us to
Representative to be associated with an Account. Representative agrees to change
the Promotional Code from time to time as required by us in writing. Without
limiting and subject to the provisions of the Master Terms and Conditions and
the Reseller Program Terms, if an Advertiser is an advertiser with us directly
or through another representative, such Advertiser will be considered an Account
for purposes of this Search Reseller Program only if the Selected Ad Group
and/or campaign of Advertiser is different than the Selected Ad Group and/or
campaign which the Advertiser uses with us directly or through another
representative. Terms used in these Search Reseller Program Terms, but not
defined herein, will have the meanings given to such terms in the Master Terms
and Conditions.
 
 
2. REPRESENTATIVE OBLIGATIONS.
 
(a) Representative shall provide account management services to advertisers
including the set up of Advertiser accounts, the set up of search listings in
compliance with the Yahoo! Search Marketing editorial guidelines, and the
on-going support of advertiser accounts in the Sponsored Ads Programs.
 
(b). Representative shall work with us to put in place a process for account
management services quality tracking and for application of remedy actions as
necessary.
 
(c) Representative shall not solicit search marketing business from any
companies named by us and notified to Representative (“Named Companies”). Any
sales to Named Companies will not be used in the determining whether
Representative has achieved the Targets.

 
3. BONUS.
 
(a) Forty-five (45) days after the end of each Calendar Quarter set forth in
Table I below, Representative is eligible to be paid Spend Bonuses as set out in
Table II below based on the Spend across all Accounts in each Calendar Quarter
(“Total Spend”):
 
Table I
 
Calendar Quarters
 
1 June – 31 August 2011
1 September – 30 November2011
1 December – 28 February 2012
1 March – 31 May 2012


 
Table II
 
Bonus based on Spend for all Accounts (“Spend Bonus”)
 


Total Spend
Spend Bonus (as a % of Total Spend)
[CONFIDENTIAL TREATMENT REQUESTED]
[CONFIDENTIAL TREATMENT REQUESTED]
[CONFIDENTIAL TREATMENT REQUESTED]
[CONFIDENTIAL TREATMENT REQUESTED]



 
1

--------------------------------------------------------------------------------

 
 
[CONFIDENTIAL TREATMENT REQUESTED]
[CONFIDENTIAL TREATMENT REQUESTED]
[CONFIDENTIAL TREATMENT REQUESTED]
[CONFIDENTIAL TREATMENT REQUESTED]
[CONFIDENTIAL TREATMENT REQUESTED]
[CONFIDENTIAL TREATMENT REQUESTED]
[CONFIDENTIAL TREATMENT REQUESTED]
[CONFIDENTIAL TREATMENT REQUESTED]
[CONFIDENTIAL TREATMENT REQUESTED]
[CONFIDENTIAL TREATMENT REQUESTED]

 
By way of illustration, [CONFIDENTIAL TREATMENT REQUESTED],
 
(b) Representative is not eligible to earn or receive any Spend Bonus: (i) for
any period (a) Representative is in breach of the Master Terms and Conditions
and/or the Reseller Program Terms, or (b) Representative is no longer
participating in the Sponsored Ads Programs and/or the Search Reseller Program;
(ii) on Representative’s own purchases of any advertising or other services
provided by us; (iii) on an Advertiser’s purchase of any advertising or other
services provided by us not through this Search Reseller Program; and/or (iv)
relating to or arising out of: (a) revenues generated by accounts of other
advertisers or representatives, (b) duplicate advertiser requisitions,
activities, and/or listings, as determined by us, and/or (c) any Advertiser
activity which is determined by us to be unreasonable.This Search Reseller
Program is designed for and applies to Representatives and Advertisers in the
Territory only, and no Spend Bonus shall be paid for any Accounts or Spend
occurring outside the Territory.
 
(c) Representative agrees to submit in writing either to the account manager
assigned by us to Representative, or our accounts receivable department, any
disputes regarding a Spend Bonus within forty-five (45) days of such Spend Bonus
being paid, otherwise Representative waives such dispute and such Spend Bonus
will be final and not subject to dispute. Notwithstanding anything to the
contrary contained in the Master Terms and Conditions, we may set-off, off-set,
and/or net from any Spend Bonus, whether or not yet earned or paid, any
amount(s) which is past due from you.
 
5. MODIFICATION. We may change any of the provisions of these Search Reseller
Program Terms, including any requirements or parameters contained herein, at any
time upon notice to Representative. If Representative rejects such change(s),
Representative’s sole remedy is to terminate these Search Reseller Program Terms
upon written notice to us within five (5) days of notice of such change(s). If
Representative has not terminated these Search Reseller Program Terms within
such period, Representative shall be deemed to have accepted such change(s).
 
6. TERM. Notwithstanding anything to the contrary in the Master Terms and
Conditions, these Search Reseller Program Terms commence on the Effective Date
and continue in force until 31 July 2012.
 
7. TERMINATION; EFFECTS OF TERMINATION. Representative may terminate these
Search Reseller Program Terms for any or no reason upon ten (10) days written
notice to us. If Representative’s participation in this Search Reseller Program
terminates for any reason, Representative agrees to promptly (but no later than
three (3) business days after the termination of Representative’s participation
in this Search Reseller Program) remove from Representative’s website(s) and/or
any promotional materials all references to (i) the Participating Programs,
unless Representative is participating in another Program specifically
permitting references to such Program by Representative, (ii) this Search
Reseller Program, and/or (iii) Representative’s designation as a Reseller of the
Sponsored Ads Programs. Section 4(b) (second sentence only), and this Section 7
(second, third, and fourth sentences only) of these Search Reseller Program
Terms, shall survive any termination of these Search Reseller Program Terms.
Termination of these Search Reseller Program Terms does not terminate the Master
Terms and Conditions or any other Program.
 
These Search Reseller Program Terms are effective as of 1 May 2011 (“Effective
Date”), and are subject to the Reseller Program
Terms and the Master Terms and Conditions you entered into effective as of 1 May
2011.
 
AGREED TO AND ACCEPTED:
 

Yahoo! Emerging Markets (Singapore) Pte Ltd:   Representative: Dot VN, Inc      
                    By:
/s/ Margaret Chang
 
By:
/s/ Louis P. Huynh   Name: Margaret Chang   Name: Louis P. Huynh   Title:
General Manager, Yahoo! Search Marketing Yahoo! Southeast Asia   Title:
Executive Vice President of Operations and Business Development              

 
 
2

--------------------------------------------------------------------------------

 